ORDER

PER CURIAM.
AND NOW, this 30th day of August, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board dated May 20, 2005, the Petition for Review and response thereto, it is hereby
ORDERED that HOWARD GOLDMAN be and he is suspended from the Bar of this Commonwealth for a period of one year and one day, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
*116It is further ORDERED that the expenses incurred in the investigation and prosecution of this matter are to be paid by the Respondent.